                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

BENNY FITZWATER and CLARENCE
BRIGHT, and TERRY PRATER, and
EMMET CASEY, JR., and CONNIE Z.
GILBERT, and ALLAN H. JACK, SR.,
and ROBERT H. LONG, on behalf of
themselves and others similarly
situated,

         Plaintiffs,


v.                                 Civil Action No. 2:16-cv-09849


CONSOL ENERGY, INC., and          Consolidated with:
CONSOLIDATION COAL CO., and       Civil Action No. 1:17-cv-03861
FOLA COAL CO., LLC, and
CONSOL OF KENTUCKY, INC., and
CONSOL BUCHANAN MINING CO., LLC,
and CONSOL PENNSYLVANIA COAL CO.,
LLC, and KURT SALVATORI,

         Defendants.


                  MEMORANDUM OPINION AND ORDER


         Pending are (1) the plaintiffs’ motion to amend the

complaint of Emmett Casey, Jr., et al., filed March 1, 2018, (2)

the plaintiffs’ motion to exceed page limitation, filed August

17, 2018, (3) the plaintiffs’ motion to extend time, filed

September 20, 2018, (4) the defendants’ motion to strike and to

exclude testimony of Dean Michael Hymes (“Hymes”), filed August

24, 2018, (5) the defendants’ motion to exceed page limitation,

filed August 31, 2018, and (6) the defendants’ motion to correct
their response opposing the plaintiffs’ supplemental motion for

class certification, filed September 6, 2018.


           First, the plaintiffs met the March 1, 2018 deadline

set forth in the February 6, 2018 scheduling order to amend the

pleadings.    Accordingly, it is ORDERED that the plaintiffs’

motion to amend the complaint be, and it hereby is, granted.


             As to the second, third, and fifth motions, it is

further ORDERED that the plaintiffs’ and the defendants’

respective motions to exceed page limitations and the

plaintiffs’ motion to extend time be, and hereby are, granted.


           In the October 16, 2018 hearing before the court, the

court granted the defendants’ leave to depose Hymes within 20

days of that hearing.    Oct. 16, 2018 Hr’g Tr. 34:22-36:21, ECF

No. 168.   The defendants consented to this accommodation at the

hearing and deposed Hymes on October 30, 2018.     See id.; Hymes

Dep, ECF No. 173-1.     Accordingly, it is ORDERED that the

defendants’ motion to strike and to exclude Hymes’ testimony is

hereby denied.


           Finally, the defendants ask to file a corrected

response to their August 31, 2018 response opposing the

plaintiffs’ supplemental motion for class certification.      Defs.’

Mot. Correct, ECF No. 161.    The defendants identified “two


                                  2
spelling errors, one missing word, one sentence fragment, and

one instance where the phrase ‘class certification claim’ was

inadvertently used instead of ‘health status discrimination

claim’” in the original filing.       Id. at 2.   It is ORDERED that

the defendants’ motion be, and hereby is, granted.


         The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                       ENTER: September 30, 2019




                                  3
